Per Curiam.
Respondent was *697admitted to practice by this Court in 1982. He maintained an office for the practice of law in Ottawa, Canada, where he was admitted to practice in 1975 by the Law Society of Upper Canada.
By decision and order dated September 18, 2001, the Law Society found respondent guilty of serious professional misconduct, including substantial misappropriation of client funds. It permitted him to resign his membership in the Law Society and prohibited respondent from acting, practicing or holding himself out as a barrister or solicitor.
Petitioner moves for an order imposing reciprocal discipline (see, 22 NYCRR 806.19). Respondent admits his misconduct and that he is subject to reciprocal discipline. He also tenders his resignation from the bar, but has failed to do so in compliance with the applicable rule of this Court (see, 22 NYCRR 806.8).
Under the circumstances presented, we grant petitioner’s motion and conclude that, in the interest of justice, respondent should be disbarred.
Cardona, P.J., Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden from appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, and from giving any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see, 22 NYCRR 806.9).